DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 28-45, drawn to a method, classified in F25J 3/04187.
II. Claim 46-54, drawn to an apparatus, classified in F25J 3/04218.


a) passing a feed air stream (10) sequentially through a main air compressor (12), an air pre-cooling unit (14) and an air purification unit (16) to produce a main feed air stream (from 16), further compressing (via 20) part of the main feed air stream in a booster air compressor (20) to form a boosted pressure air stream (24) having a higher pressure and a higher temperature than the main feed air stream (from 16); 
b) cooling another part (18) of the main feed air stream in a low-pressure heat exchanger (28) through indirect heat exchange with a first nitrogen-enriched stream (110) produced in an air rectification unit (at least 36, 38) comprising a first column (36), a second column (38) and a condenser evaporator (40) disposed at a bottom of the second column (38), wherein the first column (36) is operated at a higher pressure than the second column (38), thereby producing a first feed air stream (32) for feeding into the air rectification unit (at least 36, 38); 
c) partially cooling at least part (part of 24) of the boosted pressure air stream (24) in a high-pressure heat exchanger (26) through indirect heat exchange with a pumped oxygen liquid (98) and a second nitrogen-enriched stream (108) produced in the air rectification unit (at least 36, 38), followed by expansion in a first expander (44) before feeding into the air rectification unit as a second feed air stream (see 46); 
d) cooling a second part (another part of 24) of the boosted pressure air stream (24) in the high-pressure heat exchanger (26) through indirect heat exchange with the 
Therefore the groups lack unity a posteriori as the common features are shown in the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 8, 2022